Citation Nr: 1045769	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  09-06 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUE

Entitlement to an effective date prior to September 9, 1988, for 
the grant of service connection for chronic paranoid 
schizophrenia.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to January 
1977.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from October 2006 and August 2007 decisions by the RO in 
San Diego, California that denied an effective date prior to 
September 9, 1988, for the grant of service connection for 
chronic paranoid schizophrenia.  A Board hearing was requested 
and scheduled, and the Veteran was notified of the date of the 
hearing by a letter dated in August 2010, but the Veteran failed 
to report for such hearing. 


FINDINGS OF FACT

1.  In an unappealed June 2002 rating decision, the RO granted an 
earlier effective date of September 9, 1988, for the award of 
service connection for chronic paranoid schizophrenia.  

2.  In July 2006, the Veteran filed a claim for an earlier 
effective date for the grant of service connection for chronic 
paranoid schizophrenia.


CONCLUSION OF LAW

The appellant's freestanding claim for an effective date prior to 
September 9, 1988, for the grant of service connection for 
chronic paranoid schizophrenia, is not authorized by law.  38 
U.S.C.A. §§ 5110, 7104 (West 2002 & Supp. 2010); Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As the outcome of this case turns on the law and not the 
evidence, the notice and duty to assist provisions are 
inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  There 
is no reasonable possibility that any further assistance would 
aid the appellant in substantiating his claim.  See 38 U.S.C.A. § 
5103A (West 2002); Wensch v. Principi, 15 Vet. App. 362, 368 
(2001); 38 C.F.R. § 3.159(c) (2010).

Analysis

The effective date of an evaluation and award of compensation 
based on an original claim will be the day following separation 
from active service or date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).

In a March 1997 rating decision, the RO granted service 
connection for chronic paranoid schizophrenia, effective January 
25, 1996.  In a February 2002 decision, the Board granted an 
earlier effective date of September 9, 1988, for the award of 
service connection for chronic paranoid schizophrenia, and 
granted a 100 percent rating for this disability effective 
January 25, 1996.

The Veteran seeks an effective date prior to September 9, 1988, 
for the award of service connection for chronic paranoid 
schizophrenia.  This award was originally made in a June 2002 
rating decision effectuating a February 2002 Board decision that 
granted an earlier effective date for the award of service 
connection for chronic paranoid schizophrenia.  The Veteran was 
notified of the RO's June 2002 decision by a July 2002 letter, he 
did not file an appeal, and this decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2010).

In July 2006, the Veteran filed a claim for an earlier effective 
date prior to September 9, 1988 for the grant of service 
connection for chronic paranoid schizophrenia.  He reiterated his 
contentions in February 2007 and in subsequent correspondence.

The United States Court of Appeals for Veterans Claims (Court) 
has held that once a decision assigning, or affirming the 
assignment of, an effective date has become final, as is the case 
here, a claimant may not properly file, and VA has no authority 
to adjudicate, a freestanding earlier effective date claim in an 
attempt to overcome the finality of an unappealed RO or Board 
decision.  See Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  
The Court reasoned that to allow such claims would vitiate the 
rule of finality.  Id.

Here, the Veteran's new claim for entitlement to an earlier 
effective date was filed after a final RO decision.  The Court 
made it abundantly clear in Rudd that under these circumstances 
dismissal is required due to the lack of a proper claim.  See 
Rudd, 20 Vet. App. at 300.  Based on the procedural history of 
this case, the Board has no alternative but to dismiss the appeal 
as to this issue.  See also Sabonis v. Brown, 6 Vet. App. 426 
(1994).

In light of the above, the Veteran's freestanding claim for an 
earlier effective date for the grant of service connection for 
chronic paranoid schizophrenia seeks an outcome not provided by 
law.  When the law is dispositive against a claim, as here, the 
claim must be denied or the appeal terminated.  Id.


ORDER

The Veteran's appeal for an effective date prior to September 9, 
1988, for the award of service connection for chronic paranoid 
schizophrenia is dismissed.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


